USDC FLSD 2458 (Rev.09/08)-JudgmentinaCrimi
                                          nalCase                                                              Page1of6


                          U N IT E D ST A T E S D IST R IC T C O U R T
                                                Southern D istrictofFlorida
                                                       M iam iD ivision


   UNITED STA TES O F A M ER ICA                               JUD G M EN T IN A C R IM INA L CA SE
                        V.
                                                               Case N um ber:18-20512-C R-M A RTINE Z-1
 NELSO N ANZARDO CALZADILLA                                    USM Num ber:18810-104

                                                               CounselForDefendant:Juan D eJesusG onzalez
                                                               CounselForTheUnited States:SaraClingan
                                                               CourtReporter:DawnSavino(W hitmarsh)
Thedefendantpleaded guiltytocountts)1oftheIndictment.
Thedefendantisadjudicatedguiltyoftheseoffenses:
                                                                                           O FFEN SE
 TITLE & SEC TIO N                 N A TU RE O F O FFE NSE                                 EN DE D          C O UN T

 18U.S.C.j1349                     conspiracytocommithealthcarefraud andwirefraud           M ay2015          1
Thedefendantissentencedasprovidedinthefollowingpagesofthisjudgment.Thesentenceisimposedpursuant
to the Sentencing Reform A ctof 1984.
Upon the m otion of the governm ent the rem aining counts of the Indictm ent shall be dism issed as to this
defendant.
ltisordered thatthedefendantm ustnotifytheUnited Statesattorney forthisdistrictwithin 30daysofany change
ofnam e,residence,orm ailing addressuntila1lfines,restitm ion,costs,and specialassessm ents imposed by this
judgmentarefullypaid.lforderedtopayrestitution,thedefendantmustnotifythecourtandUnitedStatesattorney
ofm aterialchanges in econom ic circum stances.




                                                               Date oflm position of Sentence:3/26/2019




                                                               A dalberto Jordan
                                                               U nited StatesC ircuitJudge
USDC FLSD .
          2458 (Rev.09/08)-JudgmentinaCrimi
                                          nalCase                                                Page2of'6

D EFEN DA N T:N ELSO N A N ZAR D O C A LZA DILLA
CASE NUM BER:18-20512-CR-M ARTlNEZ-1
                                           IM PR ISO N M EN T
Thedefendantishereby comm itted to the custody ofthe United StatesBureau ofPrisonsto be imprisoned fora
totalterm of84 m onthsas to C ount O ne.
T he courtm akes the follow ing recom m endations to the Bureau ofPrisons:The D efendantshallbe assigned
to a facility as close to South Florida as possible.
The Courtalso recomm endsdefendantto participatein theRDAP program .
The defendant shall self-surrender to the institution designated by the Bureau of Prisons on W ednesdav.
M ay 1.2019 bv 12 noon.

                                                          R ETU RN
1haveexecutedthisjudgmentasfollows:




Defendantdelivered on                                                 to

at                                                  ,withacertifedcopyofthisjudgment.




                                                              UN ITED STA TES M A R SH A L



                                                              DEpu'rv IJNITED jTATESMARSHAL
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCasc                                                                   Page3of6

D EFEN D AN T:NEL SO N A N ZA R DO CA LZA D IL LA
CASE NUM BER:18-20512-CR-M ARTINEZ-1

                                            SUPERV ISE D R ELEA SE
Upon release from imprisonm ent,the defendantshallbe on supelwised release foraterm of3 yearsasto CountOne.
The defendantmustreportto theprobation office in the districtto which the defendantisreleased within 72 hoursofrelease
from the custody oftheBureau ofPrisons.
The defendantshallnotcom mitanotherfederal,state orlocalcrime,
The defendantshallnotunlawfully possess a controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.The defendantshallsubm itto one drug testwithin 15 days ofrelease from imprisonm entand atleast
two periodic drug teststhereafter,asdeterm ined by the court.
Thedefendantshallcooperate in the collection ofDNA as directed by the probation officer.

Thedefendantshallnotpossessa frearm ,am m unition,destructive device,orany otherdangerousweapon.
lfthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpay inaccordancewith
theScheduleofPaymentssheetofthisjudgment.
Thedefendantmustcomply with the standard conditionsthathave been adopted by thiscourtaswellaswith any additional
conditionson theattached page.
                               STA N DA R D CO N D ITIO N S O F SU PER V ISIO N
         Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
        Thedefendantshallreporttotheprobation officerand shallsubm itatruthfulandcompletewritten reportwithinthefirstfiheen
        daysofeachm onth;
        Thedefendantshallanswertruthfully allinquiriesbytheprobationofficerand follow the instructionsoftheprobationoftk er;
        Thedefendantshallsupporthisorherdependentsand meetotherfamily responsibilities'      ,
        Thedefendantshallworkregularly ata lawfuloccupation,unlessexcusedbytheprobation officerforschooling,training,or
        otheracceptablereasons' ,
     6. Thedefendantshallnotifytheprobation ofticeratleasttendayspriorto any changeinresidenceoremployment;
     7. Thedefendantshallrefrain from excessiveuseofalcoholand shallnotpurchase,possess,use,distribute,oradministerany
        controlledsubstanceoranyparaphernaliarelatedto anycontrolled substances,exceptasprescribedby aphysician;
     8. Thedefendantshallnotfrequentplaceswherecontrolled substancesareillegally sold,used,distributed,oradministered;
     9. The defendantshallnotassociatewith any personsengagedincriminalactivity and shallnotassociatewith anyperson
        convicted ofafelony,unlessgranted permissionto do sobytheprobation oftk er;
     10.Thedefendantshallpermitaprobation officerto visithim orheratanytimeathomeorelsewhereand shallpermitcontiscation
        ofany contraband observedinplain view oftheprobation officer;
     11.Thedefendantshallnotify theprobation officerw ithin seventy-tw ohoursofbeingarrested orquestioned by a1aw enforcem ent
         officer;
     l2.Thedefendantshallnotenterinto anyagreem entto actasan inform eroraspecialagentofa1aw enforcem entagencyw ithout
        thepennission ofthecourt;and
     13. Asdirectedbytheprobation officer,thedefendantshallnotifythirdpartiesofrisksthatmay beoccasioned bythedefendant's
         crim inalrecord orpersonalhistory orcharacteristicsand shallpermittheprobation officertom akesuchnotificationsandto
         confirm thedefendant'scompliancewith suchnotificationrequirement.
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                   Page4of6

D EFEN D AN T:NEL SO N A N ZA RD O CA LZA D IL LA
CA SE N U M BER :18-20512-CR -M A R TlNE Z-1

                                        SPECIA L C O N DITIO N S O F SUPE RV ISIO N

FinancialDisclosure Requirem ent-Thedefendantshallprovide completeaccesstotinancialinformation,
including disclosureofallbusinessand personaltinances,to theU .S.Probation Officer.

H ealth Care BusinessR estriction -The defendantshallnotow n,directly orindirectly,orbe em ployed,directly
orindirectly,in any health carebusinessorservice,which subm itsclaimsto any privateorgovermnentinsurmwe
com pany,w ithoutthe Court'sapproval.

No New DebtRestriction overthe amountof$500-Thedefendantshallnotapply for,solicitorincurany further
debt,included butnotlimited to loans,linesofcreditorcreditcard charges,eitherasaprincipalorcosigner,as
an individualorthrough any com orateentity,withouttirstobtaining pennission from the United StatesProbation
Officer.
R elinquishm entofLicensure -U pon requestofthe appropriate regulatory agency,the defendantshallrelinquish
his/herlicense to said agency.The defendantison noticethatsuch relinquishm entisperm anentand w illbe
considered disciplinary action.
Self-Em ploym entR estriction -The defendantshallobtain prior written approvalfrom the Courtbefore entering
into any self-em ploym ent.

SubstanceAbuseTreatm ent- Ifnecessary-Thedefendantshallparticipate in an approvedtreatmentprogram
for drug and/oralcoholabuse and abide by a1lsupplem entalconditionsoftreatm ent.Participation m ay include
inpatient/outpatienttreatment.Thedefendantwillcontributetothecostsofservicesrendered(co-payment)based
on ability to pay oravailability ofthirdpartypaym ent.
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                       Page5of6


DEFEN D AN T:NE LSO N AN ZA R DO CA LZA D ILLA
CA SE N U M BER :18-20512-CR -M A R TINE Z-1

                                           C RIM IN A L M O N ETA R Y PEN AL TIES
The defendantmustpay thetotalcriminalmonetary penaltiesunderthe scheduleofpaym entson Sheet6.
                                   A ssessm ent                   Fine                  R estitution
         TO TA LS                    $100.00                     $0.00                $6,132,557.28
Ifthe defendantm akesa partialpaym ent,each payee shallreceivean approxim ately proportioned paym ent,
unlessspecified otherwise in the priority order or percentage paym entcolum n below .H ow ever,pursuantto
18U.S.C.j3664(1),alInonfederalvictimsmustbepaid beforetheUnited Statesispaid.
 N A M E O F PA YE E                                          TO TA L LO SSW        R ESTITU TIO N O R DER ED
 SeeVictimsList                                               $0.00                 $6,132,557.28

R estitution w ith Im prisonm ent - It is further ordered thatthe defendant shallpay restitution in the nm ountof
$6,132,557.28tobepaidjointlyand severallywiththedefendant'sco-conspiratorsintherelatedcases,asnotedin
thePSR. Duringtheperiodofincarceration,paymentshallbemadeasfollows:(1)ifthedefendantearnswages
in a FederalPrison IndustriesIUNICORIjob,then the defendantmustpay 50% ofwages eanzed toward the
financialobligationsimposedbythisJudgmentinaCriminalCase;(2)ifthedefendantdoesnotworkinaUNICOR
job,thenthedefendantmustpayaminimum of$25.00perquartertowardthefinancialobligationsimposedinthis
order.
Upon releaseofincarceration,thedefendantshallpay restitution attherateof10% ofm onthly grossearnings,until
suchtimeasthecoul'
                 tmayalterthatpaymentscheduleintheinterestsofjustice.TheU.S.BureauofPrisons,U.S.
Probation Office and U.S.Attonwy'sOffice shallm onitorthepaymentofrestitution and reportto the courtany
m aterial change in the defendant's ability to pay. These paym ents do not preclude the govenunent, and
subsequently the U.S.Probation Officefrom using any otheranticipated orunexpected financialgains,assetsor
incom eofthedefendantto satisfy the restitution obligations.
The restitution shallbe m ade payable to the Clerk,U nited States Courts,and forw arded to the addressbelow .
Therestitution willbeforwarded by the Clerk ofthe Courtand forwarded to the victim son theattached list.
* Findings for the totalam ountoflosses are required underChapters 109A ,110, 1IOA ,and 113A of Title 18 for
offensescomm itted on orafterSeptem ber13,1994,butbeforeApril23,1996.
**Assessm entdueimm ediately unlessothem ise orderedby the Court.
USDC FLSD 2458 (Rev.09/08)-Judgmenti
                                   naCriminalCase                                                       Page6of6

DEFEN D AN T :N ELSO N AN ZA R DO CA LZA D ILLA
CA SE N U M BER :18-20512-C R-M AR TIN EZ-1

                                                    SC H E DU LE O F PA Y M EN TS
Having assessed the defendant'sability to pay,paym entofthetotalcriminalm onetary penaltiesisdueasfollows:
A.Lump sum paym entof$100.00 dueimm ediately.
Unlessthe courthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
m onetary penalties is due during im prisonm ent.A 11 crim inal m onetary penalties,except those paym ents m ade
through theFederalBureau ofPrisons'lnm ateFinancialResponsibilityProgram ,arem adetotheclerk ofthecourt.
The defendant shallreceive credit for allpaym ents previously m ade toward any crim inalmonetary penalties
im posed.
Thisassessm ent/fine/restitution ispayableto theCLERK,UN ITED STATES COURTS and isto beaddressedto:
U .S.CL ERK 'S O FFICE
ATTN :FIN AN CIA L SEC TIO N
400 N O RTH M IA M I AV EN U E,R O O M 08N 09
M IAM I,FLO R IDA 33128-7716
Theassessm ent/fine/restitution ispayableim m ediately.The U.S.Bureau ofPrisons,U.S.ProbationOfficeandthe
U .S.Attorney's Office are responsible forthe enforcem entofthisorder.
Jointand Severalw ith Co-D efendants and Co-c onspirators

Defendantand Co-DefendantNamesand CaseNumbers(includingdefendantnumber),TotalAmount,Jointand
SeveralAm ount,and corresponding payee,ifappropriate.
 C A SE N U M BER                                                                     JO IN T AN D SEV EM L
 DEFENDANT AND CO -DEFENDANT NAM ES                                     TOTAL AM OUNT AM OUNT
 fINCLUDING DEFENDANT NUM BER)
 18-20512-CR-M artinez-M ilena Gonzalez-z                               $0.00           $6,132,557.28
 l7-20509-CR-A1tonaga-RafaelArias-l                                     $0.00           $6,132,557.28
 17-20509-CR-Altonaga-Aylen Gonzalez-z                                  $0.00           $6,132,557.28
 15-20066-CR-Altonaga-Cridad Suarez-l                                   $0.00           $6,132,557.28
 ls-zoo66-cR-Altonaga-BarbaraFranciscaSuarez-Febles-z $0.00                             $6,132,557.28
 15-20769-CR-A1tonaga-Steven Lee Bolanos-l            $0.00                             $6,132,557.28
 15-20769-CR-A1tonaga-M arlysTabares-z                                  $0.00           $6,132,557.28
 l8-zolzl-cR-Gayles-M arcelino Suarez Ferrer-l                          $0.00           $6,132,557.28
 16-20412-CR-Gayles-JoannaCarpio-l                                      $0.00           $6,132,557.28
 18-20242-CR-Cooke-Be1kisBello-l                                        $0.00           $6,132,557.28
 17-20482-CR-W il1iam s-E> iqueV ilarello-l                             $0.00           $6,132,557.28
Forfeiture of the defendant's right,title and interest in certain property is hereby ordered consistentw ith
thefiled OrderofForfeiture(DE 561,incorporated in thisJudgment.
Restitution isowedjointly andseverallyby thedefendantandco-defendantsin theabovecase.
Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitution interest,
(4)fineprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,includingcostof
prosecution and courtcosts.
